Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 1 of 27




Exhibit B
        Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 2 of 27




                                  GRANT AGREEMENT
                                    BETWEEN THE
                         U.S. AGENCY FOR GLOBAL MEDIA AND
                                   RADIO FREE ASIA
                                                                                                      f     I
                                                                                                      --t
                                     FAIN: 1065-19-GO-O000l                                           N
                                                                                                      C"

GRANTFUNDSTABLE                                                                                           "C'


                                                                                                          ..
                   FY2019           Previous                                          Currency -
                                                    Initial       New Award                       '
                 PROGRAM             Award                                            gain/(loss)
                                                    Award           Total
                   PLAN              Total                                         (Informational)
                  Continuing
 Operations
                  Resolution
                                      NIA         $4,029,737       $4,029,737       None Reported
  Internet        Continuing
  Freedom         Resolution
                                      NIA              -0-             -0-          None Reported
                  Continuing
 FUNDING
                  Resolution
                                      NIA         $4,029,737       $4,029,737       None Reported

Preamble

This Grant Agreement("Agreement") is between the U.S. AGENCY FOR GLOBAL MEDIA1
(hereinafter "USAGM") and RADIO FREE ASIA (hereinafter "Non-Federal Entity"), a
nonprofit organization incorporated in the District of Columbia. USAGM enters into this
Agreement under the authority provided by the U.S. International BroadcastingAct of 1994, as
amended,22 U.S.C. §§ 6201 et seq. (the "InternationalBroadcastingAct'') and other authorization
or appropriation acts that provide authority for such activities. The Catalog of Federal Domestic
Assistance (CFDA) Number for USAGM is 90.500. The DUNS Number for the Non-Federal
Entity is 966305070. The Federal Award Identification Number (FAIN) for this Award for
Financial Assistance is 1065-19-GO-00001.

WHEREAS,USAGM is the United States Government agency responsible for non-military U.S.
Government-funded international broadcasting pursuant to the authorities set forth in the
InternationalBroadcastingAct;

WHEREAS,the purpose of the activities supported by the International Broadcasting Act is to
"promote the right of opinion and expression, includingthe freedom 'to seek, receive, and impart
informationand ideas through any media and regardlessof frontiers,• in accordance with Article
19 of the UniversalDeclarationof Human Rights;" Id.§ 6201 (l)

WHEREAS,USAGM's mission is "to inform, engage, and connect people around the world in
support of freedomand democracy;"


I On August22, 2018,The BroadcastingBoardof Governors(BBG)officiallychangedits name to the U.S. Agency
for GlobalMedia(USAGM).

                                                                                           I I Page
         Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 3 of 27




WHEREAS,in furtherance of this mission and as authorized by the International Broadcasting
Act, USAGMmakes and supervisesa grant to the Non-FederalEntity for broadcastingand related
activities in order to provide news and informationto countries that have limited or no access to
free press and media, and, in furtherancethereof, USAGM has decided to make a grant for these
purposespursuantto the terms and conditionsstated herein; and

WHEREAS,USAGM believes that it would be in the interests of United States lntemational
Broadcasting(USIB) and the USAGM mission to take advantageof the operational independence
and flexibilitiesof its private nonprofit Non-FederalEntities, while giving due considerationto
the requirementsof the InternationalBroadcastingAct and other federallaws and regulationsthat
are applicable to Non-Federal Entities, including the statutory requirement that duplication of
language services and technical operations between the Non-Federal Entity and USAGM or
USAGM-sponsoredbroadcastingentities will be reducedto the extent appropriate,as determined
byUSAGM.

NOW, THEREFORE,USAGMagrees to make, and the Non-FederalEntity agrees to accept, the
grant of funds in accordance with the followingprovisions:

Article I -THE GRANT
                                                                                                          -,
a.      Amount of the Grant. USAGM hereby grants the amount of$_ 4,029,737_ (the "Grant
        Funds"), provided by the Continuing AppropriationsAct, 2019, Division C of P.L. 115-
        245 (September28, 2018), to Non-FederalEntity for the purposesand subject to the terms                 j
        and conditionsstated herein.

b.      Use of the Grant Funds. The Non-Federal Entity may use the Grant Funds solely for
        planning and operating expenses related to internationalbroadcastingand administration
        thereof. The Grant Fundsare providedsolelyfor the purposesand in the amountsapproved
        by USAGM and as set forth in the Approved Financial Plan (as such term is defined in
        ArticleVI hereofand subject to the reviewproceduresand adjustmentsdescribedtherein).

c.      Funds provided under a partial year, ContinuingResolution(CR) are subject to the terms
        and conditions set forth in Article VI(a)(5) and those otherwise required under a partial
        year,CR.

Article H-   PROGRAMMING
                      PRODUCEDWITH GRANT FUNDS

a.      Non-Federal Entity shall use the Grant Funds to provide news and information
        programmingthat is consistent with the relevant principles and standards set forth in the
        InternationalBroadcastingAct and the strategy for USIB as determinedand implemented
        by the USAGM.2

b.      The Non-Federal Entity shall produce news and information programming in the

2Underauthoritydelegatedby the Board of the USAGM,the Chief ExecutiveOfficer (CEO) exercisesall of the
Board's delegableauthorities for day-to-dayoperation of the Agency, includingwith respect to the Non-Federal
Entities.

                                                                                                  21Page
     Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 4 of 27




     language(s)described in the Approved Financial Plan, as defined in Article VI of this
     Agreement.Upon USAGM's request, the Non-FederalEntity shall provide to USAGM a
     detailed written schedule of the programs produced with the Grant Funds, including the
     languagesand media in which such programswere produced.

Article 111- DISTRIBUTIONOF PROGRAMMINGPRODUCEDWlTH GRANT FUNDS

a.   Subjectto the limitationsof Article IIl(c), the Non-FederalEntityacknowledgesand agrees
     that USAGM is authorizedto provide for distributionof the programmingthat is paid for
     with the Grant Funds over the global network of broadcastingand transmission facilities
     owned and/or operated by USAGM or, as the case may be, through affiliated networks
     arranged by USAGM {"USAGM's Global Distribution Network"). Subject to the
     limitationsof Article III(c), the Non-FederalEntity shall provide the programmingthat it
     produces with the Grant Funds to USAGM for distribution over USAGM Global
     DistributionNetwork.

b.   The Non-FederalEntity may not use Grant Funds for the purpose of concludingagreements
     with affiliates, except as approved in writing by USAGM. Unpaid affiliate agreements
     must be consistentwith the USAGM's strategy for USIB, as described in Article II (a).

c.   The Non-FederalEntity grants to USAGM a worldwide,non-exclusive,royalty-freeand
     perpetuallicenseto broadcast, use, distributeand create derivative works from those of the
     Non-Federal Entity's original programsthat contain no materials provided by or licensed
     from any third parties. The Non-Federal Entity grants to USAGM a worldwide, non-
     exclusive, royalty-free license to broadcast and otherwise use those of the Non-Federal
     Entity's programs that are legally available for such licensing and use. When obtaining
     materials from third parties for inclusion in its original programming, the Non-Federal
     Entity agrees to use reasonable best efforts to secure sufficient rights to pennit the Non-
     Federal Entity to license to USAGM (on a non-exclusive,worldwide and royalty-free
     basis) the right to broadcast the resulting original programming;provided, however, that
     the Non-FederalEntity shall not be required to do so where the acquisitionof such rights
     would materiallyand detrimentallyaffect the Non-FederalEntity's ability to secure its own
     license from said third parties. The Non-Federal Entity shall provide, without charge,
     infonnation concerning, and DVD or other electronic copies of any of its programs to
     USAGMupon USAGM's request.

d.   The Non-Federal Entity hereby grants to USAGM, and USAGM hereby accepts, an
     irrevocable,royalty-free, fully paid-up, non-exclusive,sublicense-able,perpetual license
     during the Grant Term to use the Non-Federal Entity's registered and unregistered
     trademarks. USAGM's use of the Non-FederalEntity's trademarksshall be limited to use
     in conjunction with broadcasting or otherwise disseminating the Non-Federal Entity's
     materialsto USAGM's audiencesfor the purposeof furtheringthe USAGMmission.




                                                                                   31Page
       Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 5 of 27




Article IV - COOPERATIONWITH USAGM
                                 GOVERNANCE
                                         OFUNITEDSTATES
INTERNATIONAL
           BROADCASING
As a conditionofits receiptand use of the Grant Fundsprovidedhereunder,the Non-FederalEntity
shall cooperatewith USAGM's governanceof USIB under the InternationalBroadcastingAct as
follows:

a.    The Non-Federal Entity acknowledges that certain authorities of USAGM under the
      InternationalBroadcastingAct are non-delegable,includingthose listed in AttachmentA,
      meaning that USAGM has sole and exclusive authority to determine USIB strategy and
      policy and that the Grant Funds are intended to promote and implement such USAGM-
      sponsoredstrategy and policy.

b.    The Non-Federal Entity's articles of incorporation, by-laws or other constitutional
      documentsshall providethat the Boardof Directorsof the Non-FederalEntityshall consist
      of the current members of the USAGM established under the International Broadcasting
      Act and of no other members. The Board of Directors shall make all major policy
      determinationsgoverning the operationsof the Non-FederalEntity and shall appoint and
      fix the compensationof such managerialofficersand employeesof the Non-FederalEntity
      as it considers necessaryto carry out the purposesof the Grant.

c.    The Non-Federal Entity shall cooperate in the processes and protocols of USAGM as
      follows:

       l. The Non-Federal Entity acknowledges that USAGM has adopted certain rules of
          conduct to govern the participation and cooperation of the elements of USAGM-
          sponsoredUSIB. Such rules of conduct are set forth in Attachment B hereto.

      2. The Non-FederalEntity shall reportsuch informationto USAGMas may be reasonably
         requested by USAGM in the formatand withinthe timeframeso requested. Consistent
         with the USAGM's desire to fostertransparencyas described in the "rules of the road"
         in Attachment B, and in order to better enable the Non-Federal Entity to provide
         accurate and relevant information, where possible, USAGM's request will include
         informationregardingthe purposeof the request.

      3. The Non-Federal Entity acknowledges that USAGM has delegated to the Chief
         Executive Officer (CEO) the authority to oversee the day-to-day management of the
         Federal agency and to identify,evaluate, and resolve strategic trade-offs and conflicts
         among the broadcastingentities, includingthe Non-FederalEntity, consistent with the
         Board's strategic guidelinesand subject to the Board's continuedoversight. The Non-
         Federal Entity shall use Grant Funds in a mannerconsistentwith any such delegation.

      4. In order to facilitate coordinatedcommunicationsamong the elements of USJB, the
         Non-FederalEntity will seek advance approval of USAGM of any Congressionaland
         Executive Branch communicationsand outreach activities undertakenwith the use of
         the Grant Funds,providedthat nothingin this paragraph,shall prevent the Non-Federal

                                                                                   41Page
     Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 6 of 27




        Entity (i) from responding to specific requests for infonnation, documents or materials
        from Congress or the Executive Branch, or (ii) from engaging in routine
        correspondence or communications with Congress and/or the Executive Branch
        (including United States embassies), or (iii) from engaging in communicationsin the
        regular pursuit of newsgatheringactivities. Upon USAGM's request, the Non-Federal
        Entity shall infonn USAGM about such responses to requests and/or correspondence
        in a timely manner. The Non-Federal Entity acknowledges that 31 U.S.C. §1352
        prohibits Non-Federal Entities from using appropriated funds to pay any person for
        influencingor attemptingto influencean officeror employee of any agency, a Member
        of Congress, an officer or employee of Congress, or an employee of a Member of
        Congress in connectionwith the making,extension,continuation,renewal, amendment,
        or modification of any Federal grant. This provision shall not apply to any
        communicationsor outreach activitiesof any Directorof the Board of Directors of the
        Non-Federal Entity who is a Governorof the USAGMat the time such communication
        or outreach activity is undertaken.

     5. The Non-Federal Entity shall not disclose any information expressly designated in
        writing as confidential by USAGM to any third party not authorized by USAGM to
        receive it. USAGM shall provide to the Non-Federal Entity a copy of the written
        standards and procedures used by USAGM in designating infonnation as confidential.
        The Non-FederalEntity shall requireeach Non-FederalEntity employee and contractor
        with access to USAGM-designatedconfidential information to enter into a written
        undertakingof confidentiality consistent with this paragraph. The Non-Federal Entity
        further agrees to take all steps reasonablynecessaryto protect the confidentialityof the
        confidential informationand to prevent the confidential information from falling into
        the public domain or into the possession of unauthorized persons. The Non-Federal
        Entity shall have no obligation of confidentialitywith respect to informationthat (A)
        was known to the Non-Federal Entity prior to receiving any of the confidential
        information from USAGM, (B) has become publicly known through no wrongful act
        of the Non-Federal Entity, or (C) was received by the Non-Federal Entity from a third
        party without restriction as to the useand disclosure of the information.

     6. The Non-Federal Entity shall participate in activities of the InternationalBroadcasting
        Bureau (IBB) Coordinating Committee in accordance with the International
        BroadcastingAct.

Article V - MUTUAL
                 ASSfSTANCETOPROMOTEUNITED STATES INTERNATIONAL
BROADCASTING

a.   In the spirit of cooperationamong USAGM-sponsoredentities and in order to promotethe
     efficient use of Grant Funds and Agency resources, USAGM and the Non-Federal Entity
     will use their reasonable best efforts to render assistance to each other to promote the
     interestsofUSIB and the implementationofUSAGM's strategy.

b.   Upon USAGM' s request, the Non-Federal Entity shall make reasonable efforts to provide
     or facilitate provision of administrativeor other services or resources to USAGMor other

                                                                                   SIPage
       Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 7 of 27




       USAGM-sponsored broadcasting entities in order to promote implementation of
       USAGM's strategy. Grant Fundsshall be availablefor in-kindservicesto the USAGMor
       other USAGM-sponsoredentities where cost effective and consistent with the USAGM
       strategicplan as determinedby USAGM.USAGMshall not be requiredto reimbursethe
       Non-FederalEntityfor Grant Fundsused to providesuch in-kindservicesnor otherwiseto
       supplementthe Grant Funds provided hereunder. USAGM will endeavor to make such
       requests in a manner that does not interfere with the Non-Federal Entity's ability to
       discharge its responsibilitiesunder this Agreementand, where necessary to achieve the
       request, to provide resources to assist the Non-FederalEntity in fulfillingsuch requests.
       The Non-FederalEntity shall notifyUSAGMof any expendituresit makeson provisionof
       in-kindservicesto USAGMand other USAGM-sponsoredentities.

c.     All assistancecontemplatedunder this Article V shall be renderedin a manner consistent
       with applicablelaw and regulations.

ArticleYI -   ADMINISTRATION OF THE GRANT

a.     Developmentand Reviewof the ApprovedFinancialPlan

       l. Definition. As used in this Agreement,the tenn "Approved Financial Plan" shall
          mean (i) the financialplan for use of the Grant Funds that is approved by USAGM in
          accordancewith the proceduresset forth in this ArticleVI; (ii) any modificationto such
          plan that is approved by USAGM during the term of this Agreement;and (iii) any
          proposalor modificationof such proposalduringa ContinuingResolutionas referenced
          in Article VJ (a) (5) below.

       2. FinancialPlanRequired. Unlessotherwisedeterminedby USAGM,within30 calendar
          days (or, if the same is on a U.S. federal holiday, the first business day occurring
          thereafter)of entering into this Agreement(or, as the case may be, any amendmentto
          this Agreementwhich altersthe amountor purposeof Grant Fundsavailable),the Non-
          Federal Entity shall submit to USAGM a proposeddetailed financialplan consistent
          with the strategy,purposes,and languageservicesapprovedby USAGMand covering
          the full amountof the Grant.

       3. FinancialPlan Detail. The Non-FederalEntity's proposedfinancialplan shalldelineate
          the Non-FederalEntity's anticipatedmonthlyexpendituresfor each budget line item,
          anticipated monthly expenditures for each office and language service, and any
          additional detail required by USAGM. Budget line items will be defined by the
          USAGMin order to ensure unifonnity.

      4. Approvalof the Proposed FinancialPlan. USAGM shall transmit any disapprovalof
         the proposedfinancialplan within 30 days of its receipt from the Non-FederalEntity.
         If USAGMhas not notified the Non-FederalEntity of its disapprovalwithin 30 days
         of receivingthe plan, the plan shall be deemedapproved.

       5. FinancialPlan duringa PartialYear ContinuingResolution(CR). If appropriationsfor

                                                                                   61Pagc
     Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 8 of 27




        the full year amount of the Grant Fundsare not available to USAGMat the time that
        the Non-Federal Entity enters into this Agreement, the Non-Federal Entity shall
        providetwith each request for funding,an explanationof fundingrequirementsfor the
        period covered by the fundingrequest and two subsequentmonths. Unless otherwise
        determinedby law or approvedby USAGMtsuch requirementsshall includeonly the
        minimum amounts of Grant Funds reasonablynecessaryto sustain current operations
        underthe partial-yearContinuingResolution.No later than 30 days after enactmentof
        an appropriationcovering the fiscal year, the Non-Federal Entity shall submit a
        proposed detailed financial plan for approval in accordancewith paragraphsone (I)
        through four (4) of this subsection.The Non-FederalEntity shall operate at a rate of
        obligationunder its CR financialplan until USAGMapproval in accordancewith this
        paragraph.

b.   USAGM will provide the Grant Funds to Non-FederalEntity by the U.S. Treasury
     electronic funds transfers through the AutomatedClearing House System. USAGMwill
     make disbursementsin monthly incrementsor on such other basis as may be consistent
     with the ApprovedFinancialPlan.

c.   Reportingand Reviewof Use of Grant Funds

     I. Monthly Reports. Unlessotherwiseapprovedby USAGM, twenty (20} days after the
        end of each month,except followingthe final monthof the fiscalyear, when this period
        shall be 30 days, the Non-FederalEntity shall provide to USAGMa report (Monthly
        Reportsshall includea FederalFinancialReport(SF-425)and Statementof Obligations
        and Disbursements(SOD)),for such month,of obligationsand cash disbursementsin
        U.S. dollars with the level of detail described in Article VI{a)(3),together with such
        additional informationas USAGM may request from time to time. As requestedby
        USAGM, the Non-FederalEntity shall justify in detail its use of Grant Funds against
        items defined in the ApprovedFinancialPlan.

     2. Other Reviews. The Non-FederalEntity shall prepare and submit to USAGM such
        other reviews and reports on expendituresand obligationsas USAGMmay request on
        a scheduleto be providedperiodicallyby USAGM.

     3. Report on Vacancies.Not later than the 21 days after the end of each fiscal quarter,
        the Non-FederalEntityshall submita reportto USAGMlistingpersonnelvacanciesas
        of the end of the quarter. This report should be organized by division and includethe
        PositionTitle, Grade Level,AnnualSalary,Date Vacantand ExpectedHire Date. The
        provisionof such report to USAGM is solely to facilitateUSAGM's budget planning
        and reportingto Congressand does not imply that the Non-FederalEntity is required
        to seek USAGMapprovalto fill personnelvacancies.

     4. Report on Equipment and Equipment Disposition. In accordance with the Unifonn
        AdministrativeRequirements,Cost Principles, and Audit Requirementsfor federal
        Awardt 2 CFR §200, the Non-FederalEntity shall submit annually to USAGM an
        inventoryof all equipment. Requestsfor dispositioninstructionsconcerningproperty

                                                                                 71Page
     Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 9 of 27




        purchased with Grant Funds with an estimated fair market value (at the time of such
        disposition)of U.S. $5,000 or more must be submittedto USAGM 120days in advance
        of the proposed disposition. If USAGM has not notified the Non-Federal Entity that
        the dispositionis disapproved,the dispositionwill be deemed approved.

d.   The Non-FederalEntity shall maintainat its principaloffices full and completerecords and
     books of account, in accordance with generally accepted accounting principles,covering
     the financial details applicable to the Grant. The Non-Federal Entity shall maintain
     separate accountabilityfor funds providedunder this Agreement. The Non-FederalEntity
     shall expend these funds only on the operating costs authorizedby this Agreement unless
     it receives prior written approvalofUSAGM to do otherwise.

e.   In accordancewith 2 CFR §200.308,the Non-FederalEntityis requiredto reportdeviations
     from the Approved Financial Plan to USAGM. The Non-Federal Entity shall make
     reasonableeffortsto provideprior noticeof anticipateddeviations. The Non-FederalEntity
     may not transferGrant Funds amongdirect costs if the cumulativeamount of such transfers
     exceeds, or is expectedto exceed, l Opercent of the total budget in the Approved Financial
     Plan unless otherwiseapprovedby USAGM.

f.   Unlessotherwiseapprovedby USAGM,the Non-FederalEntity shall providefive {5) days
     advance notification of any new contracts exceeding U.S. $350,000 and any new leases
     exceeding U.S. $200,000.

g.   Return of Funds

     I. The Non-FederalEntity shall returnto USAGM at the conclusionof the fiscal year any
        portion of the Grant Funds that are not required for a legally binding transactionor
        designated by the Non-FederalEntity for a purpose and in an amount consistent with
        the ApprovedFinancial Plan.

     2. Any and all interestearned on GrantFunds providedto the Non-FederalEntity pursuant
        to this Agreementshall be returned to USAGMon an annual basis in accordancewith
        the requirementsof 2 CFR §200.305.

     3. Expenditures by the Non-Federal Entity that are not consistent with the Approved
        FinancialPlan or otherwisepermittedby this Agreementshall be recoveredby the Non-
        Federal Entity and promptlyrefundedto USAGM.

ArticleVII - REGULATORYCOMPLIANCE

a.   The Parties acknowledge and agree that the Parties are subject to all Federal rules and
     regulationspertainingto federalgrants, includingthe following:22 U.S.C. §§ 6201 ~.
     31 U.S.C. §§ 7502 and 1352, 41 U.S.C. § 702, the Federal Grant and Cooperative
     AgreementAct and implementingregulations,and 2 CFR §200.

b.   Allowabilityof costs incurredunder this Agreementwil)be determinedin accordancewith

                                                                                  81Pnge
     Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 10 of 27




     2 CFR §200,pursuantto certainclarificationsspecifiedin AttachmentC and subjectto any
     exceptionsgranted by authorizationor appropriationlaws.

c.   The Non-FederalEntity shall comply with the covenantsand other contractingprovisions
     set forth in AttachmentD.

d.   The Non-Federal Entity shall comply with grant limitations in the International
     BroadcastingAct and/or any applicableappropriationsstatute that are expresslyapplicable
     to the Non-FederalEntity, includingwithout limitation,those set forth in AttachmentE.

e.   The Non-FederalEntity shall deliver all requiredcertificationsidentifiedin AttachmentF
     upon execution of this Grant Agreement.

f.   No Grant Funds may be used for the followingpurposes:

     I. to pay any salary or other compensation,or enter into any contract providing for the
        payment of salary or compensationin excess of the rates established for comparable
        positions under Title 5 of the United States Code, or the foreign relations laws of the
        United States.

     2. to pay first-classtravel for any employeeof the Non-FederalEntity, or the relativeof
        any employee.

g.   The Non-FederalEntity shall comply with all applicable U.S. laws and regulations,
     including,without limitation,the copyrightlaws of the United States.

h.   When engaging outside the United States in activitiesthat require the use of Grant Funds,
     the Non-Federal Entity shall exercise due diligence to ascertain the local laws and
     regulations,and other relevant local circumstances,applicableto the Non-FederalEntity's
     activitiesin the relevantcountry(ies)where suchactivitiesshall be undertaken. In the event
     that the Non-FederalEntity or any of its employeesor contractorsbecomes subjectto any
     fine, imprisonment,judgment,tax, or other penalty(whethercivil, administrative,criminal,
     or otherwise)in any countryas a resultof the activitiesundertakenwith the use of the Grant
     Funds, the Non-Federal Entity shall notify USAGM in writing of the same as soon as
     practicable(but, in no case later than 30 days followingany such event) and shall provide
     such informationas USAGMmay requestregardingthe circumstancesof any such penalty.

i.   Consistent with 2 CFR §200.1I 3, applicants and recipients must disclose, in a timely
     manner, in writing to the Office of InspectorGeneral (OIG) for the Department of State
     and the U.S. Agency for Global Media, with a copy to the cognizant Grants Officer, all
     violationsof Federal criminal law involvingfraud, bribery, or illegal gratuities potentially
     affectingthe Federal award. Sub-recipientsmust disclose, in a timely manner, in writing
     to the OIG and to the primerecipient(pass-throughentity) all violationsof Federalcriminal
     law involving fraud, bribery, or illegal gratuities potentiallyaffecting the Federal award.
     Failure to make required disclosures can result in any of the remedies described in
     §200.338. Remediesfor noncompliance,includingsuspensionor debannent. Disclosures

                                                                                    9IPage
      Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 11 of 27




      must be sent to: U.S. Department of State Office of Inspector General, P.O. Box 9778,
      Arlington, VA 22219. Website: https://oig.state.gov/hotlinePhone: 1-800- 409-9926 or
      202-647-3320



Article vm- LlMITATIONSOFUSAGM
                             OVERSIGHT
a.    The Non-FederalEntity is a private, nonprofitcorporation,and nothing in this Agreement
      may be construedto make the Non-FederalEntitya Federal agency or instrumentality.

b.    USAGM's oversight and supervision of the Grant Funds are subject to limitations in
      applicable law.

c.    USAGM acknowledges and affirms the safeguards contained in the United States
      International BroadcastingAct of 1994 (as amended) meant to preserve the journalistic
      independenceand integrity of USAGM programming.To that end, no U.S. Government
      official-including individual Governors, the CEO, the Secretary of State, and the
      InspectorGeneral-may attemptto influencethe content or editorial choices of one of the
      broadcasting entities in a manner that is not consistent with the highest standards of
      professionalbroadcastjournalism or take any other action that may tend to underminethe
      journalistic credibility or independenceof USAGM or its broadcasters. In the event that
      the Non-Federal Entity reasonably believes that a breach of this Article VIII (b) has
      occurred, then the Non-Federal Entity snail report the breach to the Chairpersonof the
      USAGM.

Article IX- FUNDRAISING

The Non-Federal Entity may not engage in fundraisingfrom other sources except in accordance
with the principlesof fundraisingto be agreed by USAGM and the Non-FederalEntity. The Non-
FederalEntity is prohibited from using any Federal fundsto finance its fundraisingefforts.

ArticleX - PERSONNEL
                  SECURITY
                         POLICY

a.    USAGM will perform security background investigations and provide appropriate
      clearance for the persons holding the positions listed in the letter to be provided by
      USAGM to the Non-FederalEntity followingthe signingof this Agreement.These security
      backgroundinvestigationsand clearancesshall be performedat no cost to the Non*Federal
      Entity.

b.    With regard to those of the Non-FederalEntity's employees and contractors who are not
      identifiedin the letter to be providedpursuant to ArticleX (a), but who are determinedby
      the Non-Federal Entity and USAGM to require background investigations and/or
      clearances, the Non-Federal Entity and USAGM shall establish an agreed upon protocol
      ("Protocol"), which shall be reduced to writing and confirmed in a letter agreement
      following the signing of this Agreement. The Protocol shall cover (i) the categories of

                                                                                  IOI Page
      Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 12 of 27




       personsfor whom such investigationsand/orclearancesare required,(ii) the identityof the
       entity or entities that will perform the investigations and/or clearances and, where
       necessary, (iii} who shall cover the costs associated with such investigationsand/or
       clearances.

ArticleXI - IT NETWORKSECURITYPOLICY

Any materialbreach of the Non-FederalEntity's IT networksecuritypolicies,_or any incidentthat
materiallyaffects the integrityor operationsof the Non-FederalEntity's IT network system,shall
be reportedto USAGMwithintwenty-four(24) hours of detection. These violationsshall include,
but are not limitedto, the following:

       l. Unauthorized access to any of the social media or web site content management
          systemsused by the Non-FederalEntity.

       2. Disruptionor denial of service for productionor distributionsystems.

       3. Unauthorizedmodificationor removalof the Non-FederalEntitydata.

ArticleXll - AUDITSAND INSPECTIONS

a.    All records required to be kept in order to comply with the tenns and conditionsof this
      Agreement, including bid solicitations, evidence of shipment for commodities and
      procurementand service contracts, shall be maintainedby the Non-FederalEntity for a
      periodof three (3) years from the date of the submissionof the final expenditurereport, in
      a manner that will pennit verificationof the Non-Federal Entity's compliance with its
      representations,warranties,and obligationscontainedin this Agreement. If any litigation,
      claim or audit is started before the expirationof the 3-year period, the records shall be
      retaineduntil such litigation,claim or audit has been resolved.

b.    The Non-FederalEntityacknowledgesthe audit requirementsset forth in accordancewith
      2 CFR §200 SubpartF.

c.    Operationsof the Non-FederalEntity,as relatedto use of the Grant Funds, may be audited
      by the Government Accountability Office in accordance with such principles and
      proceduresand under such rules and regulationsas may be prescribedby the Comptroller
      General of the United States. Any such audit shall be conducted at the place or places
      where accountsof the Non-FederalEntityare normallykept.

d.    Representativesof the GovernmentAccountabilityOffice shall have access to all books,
      accounts,records, reports, files, papers, and property belongingto or in use by the Non-
      FederalEntity,pertainingto such financialtransactionsand necessaryto facilitatean audit.
      Such representativesshall be afforded full facilities for verifying transactions with any
      assets held by depositories, fiscal agents, and custodians. All such books, accounts,
      records, reports files, papers, and propertyof the Non-FederalEntity, shall remain in the
      possessionand custodyof the Non-FederalEntity.

                                                                                   lllPage
       Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 13 of 27




e.     The InspectorGeneral of the United States Departmentof State is authorizedto exercise
       the authoritiesof the InspectorGeneralAct of 1978with respectto the Non-FederalEntity.

f.     USAGMshall conduct an annual reviewto measurethe Non•FederalEntity's performance
       in achieving the purposes of this Agreementand compliancewith its tenns. Such reviews
       shall be conducted at reasonable times and upon reasonable notice to the Non•Federal
       Entity.

g.     To ensure continuousand cooperativeplanningand operationshereunder,the Non-Federal
       Entity shall permit USAGM or its authorized representatives, including the Inspector
       General, to visit the Non-FederalEntity's facilitiesand to inspect the facilities,activities,
       and work pertinent to the grant, both in the United States and abroad, and to interview
       personnel engaged in the perfonnance of the grant to the extent deemed necessary by
       USAGM. USAGM,however,shall not exerciseany prepublicationreview of the substance
       of any broadcastor print publicationof the Non-FederalEntity.

ArticleXIII-   FAILURE
                     TO COMPLY WITH
                                  THE TERMS OF THE GRANT

In the event that the Non-FederalEntity fails to comply with any materialtenn of this Grant, then,
upon the decisionof the USAGM Board of Governors,USAGMshall have the right to suspend or
terminatethe Non-FederalEntity's use of the Grant Funds by providingwritten notice to the Non-
Federal Entity. USAGM shall provide advance notice of suspension or tennination, except in
urgent or compellingcircumstances,as determinedby USAGM in its sole discretion, after which
the Non-Federal Entity will have ten (10) business days to bring itself in compliance with this
Agreement.

In the event USAGM suspends or tenninates the Non-Federal Entity's use of Grant Funds, the
Non-Federal Entity shall forthwith return any portion of the Grant Funds in its possession or
control to USAGM. Any such termination or suspension shall be without further obligation by
USAGMor the United States.

ArtjcieXIV-POINTS      OF CONTACT

For USAGM, the followingperson, or anyoneotherwisedesignatedby the Chief Executive
Officer,shall be deemed to be the points of contact for the Non-FederalEntity with respect to the
provisionsof this Agreement:


                      Grant Turner
                      Chief FinancialOfficer
                      Tel: (202}203-4845
                      Email: gtumer@USAGM.gov

For the Non-FederalEntity, the followingpersons,or anyoneotherwisedesignatedby either of
them, shall be deemed to be the points of contact for the Non-FederalEntity with respect to the

                                                                                       12IPage
       Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 14 of 27




provisionsof this Agreement:


                    Rieftfll'dh Smith
                    Trea:9tlt'er
                                              A-'fo.~@
                                          PdruckH\'t.~
                                          Chta/,_.   Wt..
                    Tel. (202) 530-7780    ~ 'S°'?O-  f c:r.
                    Emailismjthr@rfa.org1~p@r
                                                        0a.o(i-
Article XV -AMENDMENTS

The teans of this Agreement may be amended by mutualwritten consent between USAGM and
the Non-FederalEntity.


IN WITNESSWHEREOF. the parties hereto have executed this Agreement on the day and year
specified below:




RADIO FREEASIA                                 U.S. AGENCYFOR GLOBALMEDIA
                                               InternationalBroadcastingBureau



BY~

Libby Liu                                      John F. Lansing
President                                      CEO & Director



DATE 10/23/2018                                DATE -----&J
                                                        /0~ 2=S."-'"
                                                                , J.u..
                                                                   rj __     _




                                                                            131Pag e

                                                           .....
  Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 15 of 27




                                       ATIACHMENT
                                                A
               NON-DELEGABLEUSAGMAUTHORITIES
I. To superviseall broadcastingactivitiesconductedpursuantto International
   BroadcastingAct, the Radio Broadcastingto Cuba Act and the Television
   Broadcastimzto Cuba Act.
2. To reviewand evaluatethe missionand operationof, and to assess the quality,
   effectiveness,and professionalintegrityof, all such activitieswithin the context
   of the broad forefo:noolicvobiectivesof the UnitedStates.
3. To ensure that United States InternationalBroadcasting(USIB) is conductedin
   accordancewith the broadcastinJ?  standardsand principlesset forth in the Act:
    BroadcastingStandards                    BroadcastingPrinciQles
    USIB shall-                              USIBshall include-
    be consistentwith thebroadforeignpolicy        news whichis consistentlyreliableand
    objectivesand the international                authoritative,accurate;
    telecommunicationspoliciesand treatiesorthe
    UnitedStates;                                  a balancedand comprehensiveprojectionof
                                                   UnitedStatesthoughtand institutions.
    not duplicatethe activitiesof private US       reflectingthe diversity of United
    broadcastersor governmentsupported             Statescultureand society;
    broadcastingentitiesof other democratic
    nations;                                       clear andeffectivepresentationof the policies
                                                   of the UnitedStatesGovernmentand
    be conductedin accordancewith the highest      responsiblediscussionand opinion
    standardsof broadcastjournalism;               on those policies,includingeditorials,
                                                   broadcastby the Voice of America,which
    be based on reliableinfonnotionabout its       presentthe viewsof the United States
    potentialaudience;                             Government;

                                                   the capabilityto providea surge capacityto
    be designedto effectivelyreach a significant   support UnitedStatesforeign policy
    audience;                                      objectivesduringcrises abroad;

    promoterespect for humanrights, including      programmingto meet needs which remain
    freedomof religion.                            unservedby the totalityof media voices
                                                   availableto the peopleof certain
                                                   nations;

                                                   infonnalionabout developmentsin each
                                                   significantregionof the world;

                                                   a varietyof opinionsand voices from within
                                                   particularnationsand regionspreventedby
                                                   censorshipor repressionfrom speakingto
                                                   their fellowcountrymen;

                                                   reliableresearchcapacityto meet the criteria
                                                   under this section;

                                                   adequatetransmitterand relay capacityto
                                                   suooort USIBactivities;and trainingand

                                                                                             14 IPage
  Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 16 of 27




                                            technicalsupportfor independentindigenous
                                            mediathroughgovernmentagenciesor
                                            privateUnitedStatesentities.

4. To review,evaluate,and detennine,at least annually,after consultationwith the
   Secretarvof State, the additionor deletionof lamzuaize
                                                        services.

5. To make and supervise grants for broadcastingand relatedactivities.


6. To allocate funds appropriatedfor internationalbroadcastingactivitiesamong the
   variouselementsof the InternationalBroadcastingBureauand Non-Federal
   Entities.

7. To submitan annual reportto the Presidentand the Congress.


8. To appoint such staff personnelfor the Boardas the Board may detennine
   necessaryto carry out its functions.




                                                                                  15 IPage
       Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 17 of 27




                                    AJTACHMEW:
                                            R
The USAGM Board of Governors (Board) on June 3, 2011, adopted the following"rules of the
road" governing Board operations and proceduresand the interactionsamong the elements of
United States International Broadcasting(USIB), namely (i) the Board; (ii) the International
BroadcastingBureau(IBB), Voice of America(VOA), and Office of Cuba Broadcasting{OCB);
and (iii) USAGM's private Non-Federal Entities Radio Free Europe/RadioLiberty (RFE/RL),
Radio Free Asia (RFA), and Middle East BroadcastingNetworks (MBN) (collectively, "Non-
FederalEntities"}.

The Boardaffirmedthe followinggeneralprinciplesof USAGMgovernance:

   • To fulfill its statutorymission, the Board requires the elements of USIB to cooperate in
     workingtoward goals establishedby the Board,and implementedby the IBB, in a spirit of
     collegiality, transparency, mutual respect, and good communication with peers and
     colleagues.

   • The Board will endeavorto focus its attentionon issuesof strategic importanceas required
     for the Board to exercise the non-delegableauthoritiesof the Board in the United States
     InternationalBroadcastingAct of 1994(as amended).

   • The Board will rely on the IBB to assist the Board in carrying out the Board's
     responsibilitiesfor decisions and oversightof U.S. internationalbroadcasting.The Board
     will delegate authority to the CEO to oversee the day-to-daymanagementof the federal
     agency and to identify,evaluate,and resolve strategictrade-offsand conflicts among the
     broadcastingentities, consistent with the Board's strategic guidelinesand subject to the
     Board's continuedoversight.The Board will requirethe federaland non-federalelements
     ofUSIB to cooperatewith and assist the CEO in fulfillingthese duties.

   •   In recognitionof the collectivedecision-makingauthorityof the Governorsand their desire
       to leveragetheir collectivetalents to promoteand enhanceUSlB, the Governorswill work
       to avoid the creation of "fiefdoms" in respect of the individual elements of USIB or
       particularfunctionsor authoritiesof the Board.

   • The Board will require the managementof the respective,federaland non-federalelements
     of USIB to faithfulJy implement and operationalize the Board's decisions, including
     revisedmanagementstructuresintendedto improvethe overall efficiencyofUSIB, and to
     cooperate fully with the Committees, the CEO, and other senior USAGM officials or
     reportingmechanismson which the Board relies to infonn its deliberationsand decision-
     making.




                                                                                  16 IPage
      Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 18 of 27




                                             c
                                     ATTACHMENT
Allowabilityof costs incurredunder this Agreementwill be determined in accordance with 2 CFR
§200 Subpart E with the followingclarifications:

a.    All operating costs are determinedto be direct costs. (See 2 CFR §200.4I 3)

b.    The followingexpenses, insofaras they are reasonableand necessaryto furtherthe purpose
      of the grant, are authorized.(Relevantparagraphsof2 CFR §200,are noted in parentheses.)

       l. Official representation expenses necessary to further the mission of Non-Federal
          Entity, are not to exceed the amount in the Approved Financial Plan unless otherwise
          authorized by USAGM. (See Departmentof State Standardized Regulations (DSSR),
          Section 300 RepresentationAllowances- - 330 Prohibitions)

      2. Capital expenditures for general purposeequipment. (See 2 CFR §200.439)

      3. Overtime,extra-pay shift, and multi•shiftpremiums.(See 2 CFR §200.430)

      4. Participantsupport costs (See 2 CFR §200.456)

      5. Costs of legal, accounting, and consulting services, and related costs, incurred in
         connection with organization and reorganization. (See 2 CFR §200.435; §200.455 &
         §200.462)

      6. Public informationservice costs. {See2 CFR §200.421)

      7. Publicationand printing costs. (See 2 CFR §200.461)

      8. Foreign travel costs as specified in the Approved Financial Plan. (See 2 CFR §200.474)

      9. The cost of advertising the availabilityof publications,recordings,or services of the Non-
         Federal Entity, subject to limitationsin applicablelaw or regulation.




                                                                                    171P ag e
     Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 19 of 27




                                    ATTACHMENT
                                            P

1.   COVENANTAGAINSTCONTINGENTFEES

     The Non-Federal Entity warrants that no person or selling agency has been employed or
     retained to solicit or secure this Agreement upon an agreement or understanding for a
     commission, percentage, brokerage, or contingent fee, excepting bona fide employees.
     bona fide established commercialor selling agencies maintainedby Non-FederalEntity for
     the purpose of securing business. For breach or violation of this warranty, USAGM shall
     have the right to annul this Agreement without liability or in its discretion to deduct from
     the Agreement price or consideration, or otherwise recover, the full amount of such
     commission,percentage, brokerageor contingent fee.

2.   EQUALOPPORTUNITY

     During the performance of this Agreement,the Non-FederalEntity agrees that it wilJ not
     discriminate against an employee or applicant for employment because of race, creed,
     color, sex, national origin, age, or handicap in accordance with all pertinent Federal laws
     and regulations prohibiting discrimination in employment including, but not limited to,
     Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. 2000e, et seq.: section
     504 of the RehabilitationAct of 1973,as amended; 29 U.S.C. 794; the Age Discrimination
     EmploymentAct of 1975,as amended;and 42 U.S.C. 6101, et seg. The provisions of this
     paragraph shall apply to employment actions including, but not limited to, employment,
     upgrading. demotion or transfer, recruitment or recruitment advertising, layoff or
     termination, rates of pay or other forms of compensation, and selection for training,
     including apprenticeship. The Non-Federal Entity shall continue to include in all
     solicitations or advertisements for employees placed by or on behalf of the Non-Federal
     Entity language stating that "Non-Federal Entity is an equal opportunity employer
     committedto work force diversity."

3.   AIR TRAVEL

     The Non-Federal Entity agrees that all travel paid for with the Grant Funds will comply
     with the "Fly America Act'' (49 U.S.C. § 40118).


4.   CONVICTLABOR

     In connectionwith the performanceof work under this grant,the Non-FederalEntityagrees
     not to employ any person undergoingsentence of imprisonmentexcept as provided by 18
     U.S.C. 3622 and ExecutiveOrder No. 11755,December29, 1973, as amended.

5.   THE NON-FEDERALENTITY SHALLCOMPLY WITH:

     a.     Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000d ~-,

                                                                                    181Page
Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 20 of 27




     which prohibits discrimination on the basis of race, color, or national origin in
     programs and activities receiving Federal financial assistance.

b.   Section 504 of the RehabilitationAct of 1973, as amended, 29 U.S.C. 794, which
     prohibits discrimination on the basis of handicap in programs and activities
     receiving Federal financialassistance.

c.   The Age DiscriminationAct of 1975,as amended. 42 U.S.C. 6101 ~.• which
     prohibits discrimination on the basis of age in programs or activities receiving
     Federal financial assistance.




                                                                           191Page
   Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 21 of 27




                                 ATTACHMENT
                                         E
                   GRANTLIMITATIONS- RADIOFREEASIA

A. The headquartersof Radio Free Asia (RFA) and its senior administrativeand managerial
   staff must be in a location which ensures economy, operational effectiveness, and
   accountabilityto the Board.

B. Any contract entered into by RFA shall specify that all obligations are assumed by RFA
   and not by the United States government.

C. Any lease agreement entered into by RFA shall be, to the maximum extent possible,
   assignable to the United States Government.

D. RFA shall make every reasonable effort to ensure that administrativeand managerialcosts
   for operation of RFA should be kept to a minimum and, to the maximum extent feasible,
   should not exceed the costs that would have been incurred if RFA had been operated as a
   Federal entity rather than as a Non-FederalEntity.




                                                                                      -
                                                                              20 IPa g c
     Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 22 of 27




                                     AITACHMENT
                                             F
I.   CERTIFICATIONREGARDINGLOBBYING

     The Non-FederalEntity shall sign the Certification(AttachmentG) ConcerningLobbying
     Activities that it will comply with 3 J U.S.C. § 1352 concerning the use of appropriated
     funds for lobbying activities. If no appropriatedfunds have been paid or will be paid for
     lobby activities, the Non-FederalEntity shall submit Standard Form LLL,"Disclosureof
     LobbyingActivities.''

2.   CERTJFICATIONREGARDINGDRUG-FREEWORKPLACEREQUJREMENTS

     The Non-FederalEntity shall sign the Certification(AttachmentH) Regarding Drug Free
     Workplace Requirements:Drug-FreeWorkplaceAct of 1988 that it will provide a drug-
     free workplace in accordance with the Drug-Free WorkplaceAct of 1988, 22 CFR 513,
     SubpartF.

3.   FEDERALDEBT STATUS

     Under 0MB Circular No. A-129, the Non-Federal Entity must certify that it is not
     delinquent on payment of any Federal debt. The Non-Federal Entity shall sign the
     Certification(AttachmentI) RegardingFederal Debt Status.

4.   DEBARMENTAND SUSPENSION

     Executive Order 12549of February 18, 1986, as clarified by Executive Order 12689 of
     August 1s. 1989, requires uniform Federal rules on non-procurementdebarment and
     suspension from certain transactions with the Government. The May 26, 1988 Federal
     Register (53 Fed. Reg. 19161) contains these rules, which, among other things, require
     signature by Non-Federal Entities of the Certification (Attachment J) Regarding
     Debarmentand Suspension.

5.   STANDARDSOF ETHICALCONDUCT

     The Non-Federal Entity will publish written policy guidelines, as approved by USAGM,
     on conflictof interestand avoidancethereof. These guidelineswill reflect federal laws and
     must cover financial interest, gifts, gratuities and favors, nepotism, political activity and
     foreignaffiliations,outside employment,and use of company assets. These rules must also
     indicate how outside activities, relationships,and financial interests are reviewed by the
     responsibleNon-Federal Entity officiaJ(s).The Non-Federal Entity will ensure that each
     employee is given a copy of the policy and notified that, as a condition of employment
     under the grant, the employeemust abide by the terms of the policy.




                                                                                     211Pa g e
       Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 23 of 27




                                        ATTACHMENT
                                                G

                           CertificationConcerningLobbyingActivities

The undersignedcertifies,to the best of his or her knowledgeand belief that:

    (I) No federal funds have been paid or wiJIbe paid, by or on behalf of the undersigned, to any
        person influencing or attempting to influence an officer or employee of any agency, a
        member of Congress, an officer or employeeof Congress, or an employeeof a memberof
        Congress in connection with the awarding of any Federal contract, the making of any
        Federal grant, the making of any Federal loan, the entering into of any cooperative
        agreement, and the extension, continuation,renewal, amendment or modificationof any
        Federalcontract,grant, loan or cooperativeagreement.
    (2) No registrant under the Lobbying DisclosureAct of J995 has made lobbyingcontacts on
        behalf of the undersignedwith respect to this grant.
    (3) The undersigned shall require that the language of this certification be included in the
        award documents for aJI sub-awards at all tiers (including subcontracts, sub-grants and
        contracts under grants, loans and cooperative agreements)and that all subrecipientsshall
        certify and disclose accordingly.

This certification is a material representationof fact upon which reliance was made when this
contractwasmade or entered into. Submissionof this certificationis a prerequisitefor makingor
entering into this transactionimposed by section 1352,title 31, U.S. Code. Any person who fails
to file the required certificationshall be subject to a civil penalty of not less than $10,000 and not
more than $ I00,000 for each failure.



Radio FreeAsia


                                                                       10/23/2018
Libby Liu                                                             Date



                                                                                                        -.
                                                                                                  ·-1
                                                                                                 i\:,
                                                                                                             ;   ...
                                                                                                 C'.

                                                                                                 ·v
                                                                                                -..
                                                                                                  ,
                                                                                                                  J




                                                                                         221 Pa ge
       Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 24 of 27




                                     ATTACHMENT
                                             U

                 CertificationRegardingDrug Free WorkplaceRequirements
                              Drug-FreeWorkplace Actof 1988

The Non-FederalEntity certifies that it will provide a drug-free workplace by (a) publishing a
statement notifying employees that the unlawful manufacture, distribution dispensation,
possessionor use of a controlled substance is prohibited in the Non-FederalEntity's workplace
and specifyingthat action that will be taken against employeesfor violationof such prohibitions;
(b) establishinga drug-freeawarenessprogramto informemployeesabout ( l) the dangersof drug
abuse in the workplace,(2) the Non-FederalEntity's policyof maintaininga drug-freeworkplace,
(3) any available drug counseling,rehabilitation,and employeeassistanceprograms,and (4) the
penaltiesthat may be imposedon employeesfor drug abuse violations(c) making it a requirement
that each employeeto be engagedin the performanceof the grant be given a copy of the statement
requiredby paragraph(c), (d) notifyingthe employee in the statementrequired by paragraph(a)
that, as a conditionof employmentunder the grant, the employeewill (l) abide by the terms of the
statement and (2} notify the employer of any criminal drug statute conviction for a violation
occurringin the workplacenot later than five days after such conviction; (e) notifyingthe agency
withinten days after receivingnotice under subparagraph(d} (2) from an employeeor otherwise
receivingactual notice of such conviction;(f) taking one of the followingactions with respect to
any employee who is so convicted: (1) taking appropriate personnel action against such an
employee, up to and including termination, or (2) requiring such an employee to participate
satisfactorilyin a drug abuse assistanceor rehabilitationprogramapproved for such purposes by
a Federal,State, or local health, law·enforcement,or other appropriateagency; and (g) making a
good faith effort to continue to maintain a drug-free workplace through implementationof
paragraphs(a}, (b}, (c), (d), (e), and (t).    ·



RadioFree Asia

                                                                  10/23/2018
                                                                 Date




                                                                                   23   Ir age
       Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 25 of 27




                                     AITACHMENTI

                         Certification Regarding Federal Debt Status
                                     (0MB Circular A-129)


The Non-FederalEntitycertifiesto the best ofits knowledgeand belief that it is not delinquent
in the repaymentof any federaldebt.


RadioFree Asia



~                                                                 10/23/2018
                                                                 Date




                                                                                                 Gi
                                                                                          ' J




                                                                                   24 1P n g e
       Case 1:20-cv-01710-BAH Document 4-5 Filed 06/25/20 Page 26 of 27




                                      ATIACHMENTJ


                      CertificationRegardingDebarmentand Suspension


The Non-FederalEntitycertifiesto the best of its knowledgeand belief that its principals: (a) are
not presently debarred, suspended, proposed for debarment, declared ineligible, or voluntarily
excided fonn covered transactionsby any Federal departmentor agency; (b) have not, within a
three year period precedingthis grant, been convictedof or had a civiljudgment renderedagainst
them for commissionof fraud or a criminal offense in connectionwith obtaining,attemptingto
obtain, or perfonning a public (Federal, state or local) transaction or contract under a public
transaction;violationof Federalor state anti-truststatutes;or commissionof embezzlement,theft,
forgery,bribery, falsificationor destructionof records, making false statementsor receivingstolen
property; (c) are not presently indicted or otherwise criminally or civilly charged by a
governmentalentity (Federal,state or local) with any of the offensesenumeratedin paragraph(b)
of this certification; and (d) have not within a three-year period preceding this grant had one or
more publictransactions(Federal,state or local)tenninated for cause of default.


RadioFree Asia

                                                                  10/23/2018
                                                                   Date




                                                                                                    .
                                                                                                    C
                                                                                               rv
                                                                                               ~




                                                                                     25!Page
                                        Case 1:20-cv-01710-BAH Document 4-5
                                                               Radio Free    Filed 06/25/20 Page 27 of 27
                                                                          Asia
                                                                                   FY 2018 FINANCIAL PLAN
                                                                        October1, 2018 Through December31,2018
    I,.;;;;;;;;
     _ r________
          Of3f20f
    PeRSOHNa.
           COSTS
       Salaries
                  _ _fllEE'AM1
           _ B_ jiijjjQ

             (U.S.andlocal Hires)
                                                C>c:toMt NownllMlt     ~



                                                1,948,832 1,948,003 1,92&,m
                                                                                   Ja,u,uy       FellNlt'f '
                                                                                                             I

                                                                                                             I
                                                                                                                          Mardi                    AINI              May         June           Jib
                                                                                                                                                                                                                 -                         fY2011

                                                                                                                                                                                                                                           5,823,112
       Benefits                                  741,309     632,770    621,637                                                                                                                                                            1,~716
      TotalSslarta & Bentlils                   2.690,141    2,580
                                                                ,m     2,5'7,914             .           .                           .                     .                            .             .                     .     .        7,118.82'
    NON-PERSOHHEL  COSTS
       Conlr3ct
             Services                            374,206     374,206    374,206                                                                                                                                                            1,122,611
       TtaYel&~                                   26.625      27,075     33.750                                                                                                                                                              17,450
       ~Spa                                      453.545     410,492    410,492                                                                                                                                                            1.27"5l!J
       Gener.ii,~-~                              46'9.081    112.490     97,380                                                                                                                                                             661.951
               & CllllUI
       Tech!lic:d     E.llpen$e$               ~              26,139     ~139                                                                                                                                                                1Mt7
    GENERAL
          Ol'ERATING
                   EXPENSES                     1,339,596    950~2      !M1,967              .           .                           .                     .               .            .             .                     .     .        3,231,KS
    SIJ8.TOTAL
             RfA                                .c.ozs,m3,531.175 3M9.811                    .           .                           .                     .               .            .             .                     .     .    U,'50,793
                                                      .
    e~~~ -                          :::JI -iii;.fii l           - =' :
                                                            - 3;ffllt1S ~
                                                                                r--
                                                                                             -r
                                                                                                   ...
                                                                                                         "
                                                                                                                 -



                                                                                                                     -
                                                                                                                         ....   -~   .'!- ·

                                                                                                                                     •."
                                                                                                                                              ..          ,,
                                                                                                                                                           ,
                                                                                                                                                               'I'
                                                                                                                                                               ~
                                                                                                                                                                     -
                                                                                                                                                                      .    .
                                                                                                                                                                           I            . L,-   .-
                                                                                                                                                                                                      .•   ,._
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                            .-    .    ,11



    USAGM APPROVAL STATEMENT:            USAOM Financial Plan Approval applies to Radio
    Free Asia's Operations for the month of October 2018, in the amount or $4,029,737.00.
    Approval of the amounts reflected on th is financial plan arc not to be misconstrued as a
    pro-rated amount of an annual budgetfor FY19. FY19 annual budgets wiU be
                                                                                                                                                                               h~(
                                                                                                                                                                               ,,~
                                                                                                                                                                                   U.S. AGENCY FOR
                                                                                                                                                                                   G1..01lA1.MCDIA
                                                                                                                                                                                                             I=::-=
                                                                                                                                                                                                                 ::::::.,

    distributed when a full-year appropriation is enacted and the FY'l9 USAGM Program Plan
    is fmaliud . Initiation of new programs (aka •New Starts1 is prohibited under the
    continuing resolution (CRJ. Please spend prudently during the CR period.
                                                                                                                                                                                                                                      s:/~
                                                                                                                                                                                                                                 /0-,:2.
                                                                                                                                                                                                                                   Dat e

r
